PER CURIAM
Defendant pleaded guilty to arson. ORS 164.315. He was placed on five years’ probation and ordered to pay restitution. The term of the probation would.have ended on January 15, 1990. At a January 4, 1990, hearing, the trial court, after finding that defendant had paid less than the total restitution ordered,1 ordered him to continue making restitution payments and extended his probation for one year.
The state concedes error. Defendant was not accused of having violated any condition of probation and was not found to have violated any condition. The trial court lacked statutory authority to extend the probation term, which has now expired. ORS 137.555(1); former ORS 137.010(3) (now ORS 137.010(4)).
Reversed.

 He had satisfied all the terms of his probation, including the payment of restitution at the rate of $40 per month.